Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2001 has been entered.
 
Response to RCE 
Applicants argue that neither the Rodrigues-Ares or the Arav references teach cryopreserving biological materials in a way that results in a high cell viability and the references fail to teach a process that without culturing after lyophilization.
Rodriguez-Ares teaches a process capable of preserving placental membrane material by lyophilization.  This reference does not require a culturing process after lyophilization.  It does not specifically teach the claimed high cell viability; however, the high cell viability is made possible with the inclusion of a lyoprotectant 
In regards to the culturing after lyophilization, Rodrigues-Ares does not require culturing after lyophilization.  Rodrigues-Ares is specifically pertinent to the claims because it deals with preservation of placental material.  Arav does not state that all lyophilized materials must be cultured for several days in order to have/determine viability.  In paragraph 47, Arav states that viability can be determined immediately after thawing using various dyes such as Trypan blue, Fluorescein diacetate, PI, etc.  Paragraph 50 states that such tests to determine viability can indicate viability levels of 50% or more.   

Applicants argue that Tseng is a teaching away from the invention because Tseng involves living homogenized UC matrix and not devitalized UC matrix.  Tseng is not the reference relied upon to teach devitalized UC matrix.  Liu is actually being relied upon to teach the use of decellularized UC material (Paragraph 101).  The Liu references states that biomaterial such as umbilical cord material can be homogenized (Paragraph 124).  Tseng was used to teach the benefits of umbilical cord.  Examiner feels that Tseng still teaches the benefits of using homogenized umbilical cord and that 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 50,53-54,59,61063,66-68,73,95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The invention now includes the limitation, “wherein the native cells are not culturally expanded after lyophilization.”  Applicants cites support for this amendment within paragraph 35 of the specification.  There is no such support for this amendment.  Although the specification does state that the native cells are not culturally expanded, 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 50,53-54,59,61,63,66-69,73,95 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20080131522) in view of Jansen (US 20150010506), , Rodrigues-Ares “Effects of lyophilization on human amniotic membrane”, and Arav (US 20120276581).

a combination of umbilical cord and placental biomaterial.  According to paragraph 17, the term placental biomaterial is rather broad and includes, “a material made from placental cells either in vivo or in vitro, that can act as a substrate or scaffold for epithelialization, and has reduced immunogenicity relative non-placental tissue, and includes, but not limited to, the placenta, including individually or collectively, the amniotic membrane, chorion, or an extracellular matrix (ECM) made from, or contributed to by, placental cells.”  
“Umbilical cord biomaterial” is defined as a material made from umbilical cord cells, either in vivo or in vitro, that can act as a substrate or scaffold for epithelization, and has reduced immunogenicity relative to non-placental tissue, and includes, but not limited to, e.g. whole umbilical cord, dried whole umbilical cord, umbilical cord membrane (with or without vessels (de-veined), and with or without Wharton’s jelly), dried umbilical cord membrane, umbilical cord membrane laminated with a second material, etc. (Paragraph 18).”  
The laminate section specifically states, “placental biomaterial or umbilical cord biomaterial can comprise, for example, biomaterial that has been decellularized, biomaterial that retains the cellular material (that is, where the cells have been killed, (but not removed), or biomaterial comprising living cells, e.g. umbilical cord cells or placental cells, including stem cells, or cells of another type (e.g where cells have been cultured on a sheet of biomaterial) Paragraph (101).”  In one embodiment, paragraph as in instant Claim 50,59,61,67
The amount of cells that will be used is directly dependent on the amount of material needed to fill an injury site.  If the wound is significantly large enough, it would make sense for person of ordinary skill in the art to provide a composition with chorionic material containing100,000 viable cells/ml as in instant Claim 68.
	The teachings of Liu are so broad, it would be conceivable to have a combination of a placental biomaterial and umbilical cord material.  The biomaterial taught in Liu is typically used in ocular repair (Abstract).  Liu does not specifically teach that the composition can include a disrupted chorion matrix material and cells.  However, at the time of applicants’ filing, Jansen had taught a composition that included placental stem cells and disrupted placental material matrix/dispersion.  Jansen states that the material can include a dispersion derived from chorion produced by mincing placental tissue such as chorion (Paragraphs [35,80].  There could also be dispersion material from amnion as well if desired but not necessary (Paragraphs []14,35]).  One of ordinary skill in the art would have been motivated to have minced the chorionic membrane material because Jensen teaches that the minced chorionic membrane composition can be used to treat ocular wounds/injuries (Pararagraph [35]).  Furthermore, the physical disruption processes commonly used in the reference are mincing and/or homogenizing which improves the cell viability (Paragraphs [41/164]).  The composition may be in the form of active pharmaceutical ingredients or excipients and/or may be formulated into a gel ([189-190],[194]).  The minced/dispersion can be combined with placental stem cells to promote the healing of the wound/injury; the placental stem cells can be derived from as in instant Claim 50,53-54,63,73,95
	In the dispersion section of Jensen, the chorion can be cut up by mincing.  The cells do not have to be expanded.  (Placental Dispersion Section 165-171).  as in instant Claims 61.  Jansen teaches that the placental material can be derived from the same donor (Paragraph [24]).  It would have been obvious to have utilized amnion, chorion, and/or umbilical cord matrix from the same donor because it would minimize the amount of placental material needed.   as in instant Claims 66
	Neither Liu, Jensen teach lyophilizing the product in a manner that would have a high viability of 70% or more.  However, at the time of applicants’ filing, one of ordinary skill would have been motivated to have used lyophilization because Rodriques-Ares (Page 397, 1st Column) teaches that lyophilization can successfully preserve tissue without requiring refrigeration/freezing and the expensive equipment/facilities required to support cryopreserved samples.  Furthermore, Rodriques-Ares teaches that lyophilized tissue can be stored at room temperature for long periods of time and its transportation is relatively easy\ (Page 397, 1st Column).  Rodiques-Ares specifically states that lyophilization maintains the histological structure of placental matrix material (Abstract).  In Rodriques-Ares, no sterilization was applied to the samples (see page 400, col 3, par 2, lines 4-8) so cell viability was not reduced further.  Furthermore, Rodrigue-Ares does not require a further expansion step after the lyophilization process.  
	Rodrigues-Ares provides excellent motivation for using lyophilization to preserve placental material.  However, Rodrigues-Ares does not expressly teach the use of lyoprotectants to ensure a high level viability with the lyophilizing process.  However, at as in instant Claims 50 and 69.
	
		Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion

All claims stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657